EXHIBIT 10.29

 

CERTIFICATION OF

CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER

DUPONT PHOTOMASKS, INC.

 

 

I, Peter S. Kirlin, Chief Executive Officer of DuPont Photomasks, Inc. (the
“Company”), pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section
906 of the Sarbanes-Oxley Act of 2002, in connection with the accompanying
Quarterly Report on Form 10-Q (the “Report”) for the fiscal quarter ended
December 31, 2002 and filed with the United States Securities and Exchange
Commission, do hereby certify that to my knowledge:

 

1.     The Report fully complies with the requirements of Section 13(a) or 15(d)
of the Securities and Exchange Act of 1934; and

 

2.     The information contained in the Report fairly presents, in all material
respects, the financial condition and results of operations of the Company in
respect of those items required to be described or presented in such Report
under Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934.

 

 

  /s/ PETER S. KIRLIN

 

Peter S. Kirlin

Chief Executive Officer

 


FEBRUARY 13, 2003

 

 

I, Satish Rishi, Chief Financial Officer of DuPont Photomasks, Inc. (the
“Company”), pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section
906 of the Sarbanes-Oxley Act of 2002, in connection with the accompanying
Quarterly Report on Form 10-Q (the “Report”) for the fiscal quarter ended
December 31, 2002, 2002 and filed with the United States Securities and Exchange
Commission, do hereby certify that to my knowledge:

 

1.     The Report fully complies with the requirements of Section 13(a) or 15(d)
of the Securities and Exchange Act of 1934; and

 

2.     The information contained in the Report fairly presents, in all material
respects, the financial condition and results of operations of the Company in
respect of those items required to be described or presented in such Report
under Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934.

 

 

  /s/ SATISH RISHI

 

Satish Rishi

Chief Financial Officer

 


FEBRUARY 13, 2003

 

--------------------------------------------------------------------------------